Name: 93/316/EEC, Euratom: Council Decision of 10 May 1993 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1993-05-18

 Avis juridique important|31993D031693/316/EEC, Euratom: Council Decision of 10 May 1993 appointing a member of the Economic and Social Committee Official Journal L 122 , 18/05/1993 P. 0043 - 0043COUNCIL DECISION of 10 May 1993 appointing a member of the Economic and Social Committee(93/316/Euratom, EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 193 to 195 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 165 to 167 thereof, Having regard to the Convention on certain Institutions common to the European Communities, and in particular Article 5 thereof, Having regard to the Council Decision of 24 September 1990 appointing the members of the Economic and Social Committee for the period ending on 20 September 1994 (1), Whereas a seat has become vacant on the Economic and Social Committee following the resignation of Mr Jean Marvier, notified to the Council on 21 December 1992; Having regard to the nominations submitted by the French Government on 2 March 1993, Having obtained the opinion of the Commission of the European Communities, HAS DECIDED AS FOLLOWS: Sole Article Mr Daniel Giron is hereby appointed member of the Economic and Social Committee in place of Mr Jean Marvier for the remainder of the latter's term of office, which runs until 20 September 1994. Done at Brussels, 10 May 1993. For the Council The President N. HELVEG PETERSEN (1) OJ No L 290, 23. 10. 1990, p. 13.